Citation Nr: 0011993	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-27 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of status post partial meniscectomy of 
the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of status post medial meniscus of the 
left knee.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1957 to August 
1968.

The current appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for bilateral hearing loss, 
degenerative changes at L4/5 and L5/S1, and tinnitus of the 
right ear.  The RO also granted entitlement to service 
connection for residuals of status post partial meniscectomy 
of the right knee with assignment of a 10 percent evaluation, 
residuals of status post medial meniscus of the left knee 
with assignment of a 10 percent evaluation, and hemorrhoids 
with assignment of a noncompensable evaluation all effective 
June 10, 1996.

In March 1999 the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for right ear tinnitus, and 
remanded to the RO the issues of entitlement to service 
connection for a back disorder and bilateral hearing loss, 
and initial increased evaluations for the bilateral knee and 
rectal disabilities.

In December 1999 the RO granted entitlement to service 
connection for degenerative disc disease at L5-S1 with 
assignment of 20 percent evaluation, and affirmed the 
previous determinations entered.

In January 2000 the RO granted entitlement to service 
connection for bilateral hearing loss with assignment of a 
noncompensable evaluation.

The veteran has not filed a notice of disagreement with the 
December 1999 and January 2000 rating decisions wherein the 
RO granted entitlement to service connection for bilateral 
hearing loss and a back disorder, and these claims are not 
otherwise considered part of the current appeal.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to initial evaluations in excess of 
10 percent for the bilateral knee disabilities are addressed 
in the remand portion of the decision.


FINDINGS OF FACT

1.  The veteran has mild or moderate internal and external 
hemorrhoids.

2.  There is no evidence of large or thrombotic irreducible 
external or internal hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was treated for hemorrhoids in 1968.

VA conducted a general medical examination of the veteran in 
October 1996.  He complained of pain in the rectum area, and 
remembered having been treated for rectal bleeding.  He did 
not undergo any surgery and there was no history of bleeding 
or malnutrition.  A clinical inspection of the digestive 
system was negative for any findings referable to 
hemorrhoids.  No pertinent diagnosis was provided.

Associated with the claims file is a substantial quantity of 
private medical treatment reports dated during the 1980's and 
1990's including references to treatment of the veteran for 
hemorrhoids.

VA conducted an examination of the rectum in October 1999.  
The veteran dated his hemorrhoid and colon problems to boot 
camp in 1957.  At that time he had rather bright red blood 
from the rectum.  In 1960 surgery was suggested, but he 
refused.  He reported a history of bleeding or thromboses of 
hemorrhoids.  Three years before he had another episode of 
bright red blood from the rectum and was told he needed 
surgery.  Examination at that time disclosed a friable polyp.  
Currently he was using suppositories to manage his stools.  
The last one was six months prior.  He used wipes to keep the 
area moistened.

On examination was seen an external friable hemorrhoid, 
approximately one centimeter at the rectal verge.  Bleeding 
was minimal.  The degree of sphincter control was generally 
good.  With the use of an anoscope, an internal examination 
disclosed several internal hemorrhoids.  No bleeding was 
found.  The diagnosis was internal and external hemorrhoids.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.1 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 191);  
38 C.F.R. Part 4. (1999).

The inquiry into disability evaluations on the ability of the 
body or system in question to function in daily life, with 
specific reference to employment.  38 C.F.R. § 4.10.  In 
considering the residuals of injury, it is essential to trace 
the medical-industrial history of the disabled person from 
the original injury, considering the nature of the injury and 
the attendant circumstances, and the requirements for, and 
the effect of, treatment over past periods, and the course of 
the recovery to date.  38 C.F.R. § 4.41 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered in 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular reevaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).



A noncompensable evaluation may be assigned for mild or 
moderate external or internal hemorrhoids.  A 10 percent 
evaluation may be assigned for large or thrombotic, 
irreducible external or internal hemorrhoids, with excessive 
redundant tissue.  A 20 percent evaluation may be assigned 
for external or internal hemorrhoids with persistent bleeding 
and secondary anemia, or with fissures.  38 C.F.R. § 4.114; 
Diagnostic Code 7336.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his 
hemorrhoids is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected hemorrhoids (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial compensable evaluation 
for that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the March 
1999 remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard, 
the Board notes that the veteran was given the opportunity to 
identify or submit additional evidence in support of his 
claim.  Additional evidence was obtained and associated with 
the claims file.  The veteran was afforded the benefit of a 
contemporaneous examination.  The Board is not aware of any 
additional pertinent evidence which has not already been 
requested and/or obtained.  Accordingly, the Board finds that 
the evidentiary record is satisfactorily complete and there 
is no further duty to assist.

The RO has rated the veteran's hemorrhoids as noncompensable 
under diagnostic code 7336 of the VA Schedule for Rating 
Disabilities.  The noncompensable evaluation contemplates 
external and internal hemorrhoids which are no more than mild 
or moderate in degree.  This is the veteran's case.  The 
October 1999 VA rectal examination disclosed internal and 
external hemorrhoids with no evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue.  
Minimal bleeding was reported and the veteran had never had 
any surgery.  He was using suppositories, and there was no 
evidence of any ascertainable disablement.

No question has been presented as to which of two evaluations 
would more properly classify the current nature and extent of 
severity of the veteran's hemorrhoids.  38 C.F.R. § 4.7.

As the Board has denied the veteran's appeal of the denial of 
an initial compensable evaluation for hemorrhoids, the Board 
finds no basis for assignment of staged ratings.  Fenderson, 
supra.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The record shows that 
the veteran treats himself for his hemorrhoids and has not 
required frequent inpatient care therefor.  Hemorrhoids have 
not markedly interfered with any employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hemorrhoids.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for hemorrhoids.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the representative has pointed out, the Board's directives 
in its March 1999 remand were not complied with.  In this 
regard, the orthopedic examination was to include addressing 
the concerns of DeLuca v. Brown 8 Vet. App. 202 (1995), with 
respect to functional loss due to pain with regard to the 
service-connected bilateral knee disabilities.  

As there was noncompliance with the Board's remand 
directives, the Board finds it is unable to consider the 
veteran's claims for initial evacuations in excess of 10 
percent for his bilateral knee disabilities.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is remand to the RO for further action 
as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers who may have 
additional records referable to his 
bilateral knee disabilities.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist who has not 
previously examined the veteran for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected bilateral knee 
disabilities.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
studies must be conducted.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the appellant's service-
connected bilateral knee disabilities in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a) Do the service-connected 
bilateral knee disabilities involve 
only the joint structure, or do they 
also involve the muscles and nerves?

(b) Do the service-connected 
bilateral knee disabilities cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the veteran to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.

(c) With regard to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected bilateral knee 
disabilities, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected bilateral knee 
disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the bilateral 
knee disabilities, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected bilateral knee 
disabilities.  


If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 202 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
initial evaluations in excess of 10 
percent for residuals of status post 
partial meniscectomy of the right knee 
and residuals of status post medial 
meniscus of the left knee with 
documentation of its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, and 
Fenderson and DeLuca, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



